Earl Warren: You may proceed, Mr. Murphy.
John L. Murphy: Mr. Chief Justice, I believe I may have missed the precise import of your question just before we adjourned. As I understand it, you wish to know which cases the Government relies on as supporting the proposition that a complaint stated in the terms of a statute would be sufficient.
Earl Warren: As you have stated here, yes.
John L. Murphy: Yes.
Earl Warren: Yes, sir. That was right.
John L. Murphy: We rely upon the Walker case for that proposition. And of course, we also rely for the --
Earl Warren: That -- that is not in your brief though, is it?
John L. Murphy: Yes, it is, --
Earl Warren: Oh, is it?
John L. Murphy: -- Mr. Chief Justice. It's cited at various places.
Earl Warren: Yes, all right.
John L. Murphy: The particular point is -- is made at page 30 of our brief. And of course, other cases are cited at that place in our brief, page 30, which support the proposition that an indictment in the language of a statute will suffice.
Earl Warren: Yes.
John L. Murphy: Now, this --
Hugo L. Black: Is there a difference in the duty, do you think?
John L. Murphy: There should not be, Mr. Justice Black.
Hugo L. Black: You think it's not.
John L. Murphy: The two rules -- rules -- the form of the indictment as governed by Rule 7 (c) of the Criminal rules and its language is practically identical to Rule 3. And it again requires that the essential facts of the crime be stated and we see no reason why a different interpretation should be placed upon the phrase "essential facts" in one rule and in the other. They are --
Hugo L. Black: I think in page 30 of your brief, I see those are all Court of Appeals cases, you have none from this Court from which you rely on at this point, is it?
John L. Murphy: No, sir. No, Your Honor.
Speaker: Do you, Mr. Murphy, you made some statement, I misunderstood almost to the effect that the Commissioner had more data before him than this application for the warrant indicated.
John L. Murphy: The point I made, Mr. Justice Harlan, was that there was nothing in the record to show that the Commissioner did not have additional facts before him than were contained in the complaint. If we -- I think shouldn't --
Speaker: Well, that should -- that goes to your waiver point, does it? Your --
John L. Murphy: Yes.
Speaker: -- waiver argument.
John L. Murphy: And it also goes to the validity of the complaint and warrant point also, because the Commissioner is under an admonition in his own manual that he should not issue a warrant upon the mere suggestion of a complaining witness. He should examine the witness under oath both the complainant and any other witnesses.
Earl Warren: Well, did he do that here?
John L. Murphy: There was nothing to show that he did nor that he did not.
Charles E. Whittaker: You have this assumption --
John L. Murphy: Of course, we -- we rely on an assumption of regularity of the proceedings --
Speaker: Because you stand on what the record shows, don't you?
John L. Murphy: We -- we do stand on it, Your Honor, but Mr. Walsh of course made a point that no facts were communicated to the Commissioner. To make -- to draw that conclusion you would have to assume that the Commissioner didn't do his duty. I think that a presumption of regularity to that effect surrounds the Commissioner's proceedings.
Felix Frankfurter: But then the assumption would validate every requirement, wouldn't it? Because you -- one must assume whatever the record shows there was enough for the Commissioner to issue the warrant.
John L. Murphy: Well --
Felix Frankfurter: Is that true?
John L. Murphy: In the absence of evidence to the contrary, yes, Your Honor.
Felix Frankfurter: That as you say that it's up to the --
John L. Murphy: It's up to --
Felix Frankfurter: -- rest to defendant who affirmatively there was nothing (Voice Overlap) to the Commissioner.
John L. Murphy: Well it -- depending on -- Mr. Justice Frankfurter, depending on where he raises it. If he raises it at the preliminary hearing then it's incumbent upon the Government to go forward and prove what was before the Commissioner.
Felix Frankfurter: The implication of that is that there is some compulsion or some compartment to have -- to have a preliminary hearing not to dispense with it but with some --
John L. Murphy: If he wish it --
Felix Frankfurter: -- some pressure on it.
John L. Murphy: If he wishes to raise the regularity of his arrest.
Felix Frankfurter: He has a choice not to. He considers a waiver hearing right now. Did he ever agrees to everything else that goes along with it?
John L. Murphy: Well, we say that he waives the regularity --
Felix Frankfurter: (Voice Overlap) -- the question is whether he waived?
John L. Murphy: He waives the regularity of his arrest that we say he waives any technical infirmity or defect in the complaint.
Felix Frankfurter: From that spelling of the complaint, you know, I covered these cases, that's one thing. But does he waive the process by which he's supposed to meet legally before a -- before the federal authority, (Voice Overlap)?
John L. Murphy: Both --
Felix Frankfurter: What does waiver mean in that sense? It means, that's what you use. It means that an implication of law if he doesn't take advantage of saying I want -- I want a jury, it's an implication of law that the -- he underwrites everything up to that point is regular. That's what this means.
John L. Murphy: That's exactly -- yes, yes, Mr. Justice.
Felix Frankfurter: So that means that's a rule of law and not any waiver in the sense that's something a man chooses to do.
Hugo L. Black: You made one statement and I didn't -- I might understand you. You said that the law issued is dependent on the facts, on the facts that (Inaudible), but no additional information for the community to the (Inaudible) Is that an evidence so far as on what (Inaudible)
John L. Murphy: Well I -- I said that Mr. Walsh contended in his argument that no additional -- no additional facts were before the Commissioner.
Hugo L. Black: Is there anything --
John L. Murphy: And I say that the --
Hugo L. Black: -- in the record on one side or the other as to what --
John L. Murphy: Oh, there is not, Mr. Justice Black. There is none.
Earl Warren: Mr. Murphy, what is the system or what is the factors in the federal system insofar as these complaints are concerned? Is -- is it the practice to do as you have done here merely -- merely alleged in the words of the statute?
John L. Murphy: Insofar as an independent inquiry that I undertook upon assuming this case, I -- I have been able to determine only that this is the common practice if indeed it is not the universal practice of tracking the language of a statute, provided of course the statute contains all the essential elements of the offense. Some statutes do not of course and if -- if the complaint is made out upon such a statute, it must add the necessary elements. But it's particularly appropriate, we think, that the complaint in a narcotics effects such as we have here be sufficient if it tracks the lack of the language of the statute because the statute is framed in terms of action and it also has a presumptive provision from which guilt is prima facie evidence -- evident if the proof of possession is adduced by the Government, so that when we charge as we did in this complaint here, that the defendant did receive and conceal heroine, we were in effect stating that he possessed heroine, and that is a fact.
Hugo L. Black: There are some statements here that would hold an affidavit of this kind sufficient as a basis for arrest provided there were affidavits that had showing the fact with some particularity, is there any such law as that in Texas?
John L. Murphy: I don't -- I'm not sufficiently familiar with the law of Texas, Mr. Justice Black, to answer the question.
Earl Warren: Well, Mr. Murphy, if you're satisfied on that point, why don't you just rely on your warrant as being the grounds for arrest?
John L. Murphy: Well, the Government of course --
Earl Warren: Now, that's a very simple thing if -- if you're satisfied on your law there, if it is a fact to assume a federal system to do that, it's been done for -- for many years, why do you bring a new issue into the case and try to redirect our attention to Texas law? Why don't you say the man who was -- who was armed with a federal warrant here and he saw the man and walked over and he arrested him. That's -- that's enough if you've got a good warrant, isn't it?
John L. Murphy: Yes, Mr. Chief Justice.
Earl Warren: Now, why do you -- why do you --
John L. Murphy: Well, I think it --
Earl Warren: -- (Voice Overlap) away from that -- from that particular thing and take us into the State area?
John L. Murphy: It's undoubtedly out of an abundance of caution that we do that, Mr. Chief Justice. I would be particularly contented to stand here and defend this case upon the validity of the warrant and upon the theory that by not contesting the regularity of the warrant and the regularity of his arrest at the preliminary hearing which he waived -- he thereby waived the right to challenge the validity of his arrest. However --
Earl Warren: You needn't have to go that far if you're satisfied with your warrant, do you? The -- you know, there is no problem of waiver here if it's a good warrant, is it? So really all -- the main question here is, is that a good warrant? If it is a good warrant, no question about it from your standpoint, is it?
John L. Murphy: That -- that's correct, Mr. Chief Justice. However, opinions may detour about this complaint and for that reason we contend, of course, that the arrest can still be supported on an alternative theory and that is the -- well, two alternative theories, the right of the agent to arrest him under Texas State Law, and also, the waiver theory that by not asking and receiving the preliminary hearing and he has consented to be maintained in custody and also deprived himself of the right to challenge the validity of his arrest.
Earl Warren: But it seems to me from your argument that you were shunning this warrant into the background and -- and for the first time in this Court raising the State issue and thrusting that forward and basing it on that. And then, if you had to get to the other to -- to put on the grounds of waiver where I -- I -- it's hard for me to see why that should be a procedure if you're satisfied with this warrant. And that -- that to me is -- is really the main part of this case.
John L. Murphy: Well, perhaps Mr. Chief Justice, we did emphasize a -- a theory which was subsidiary to the principal one upon which we contend the -- this judgment below can be supported. However, I think they're both equally supportable and equally valid.
Speaker: Can I ask you one more question? Assuming that you have to stand on the justification for an arrest without a warrant, in other words, assuming that we should disagree with the warrant itself, what is there in the record that adds to the officer's knowledge beyond that which is contained in the affidavit for the warrant? Is there anything more affirmative in the record?
John L. Murphy: Oh, yes, a great deal more. At page 18 of the record which I was planning to read about two-thirds of the way down actually the testimony in point commences on page 17. But at this point the -- and this was a testimony elicited during the motion to suppress. Petitioner's counsel was attempting to show that the agent did not have a personal knowledge of the facts which he alleged in his complaint. And the agent in attempting to show that he had plenty of information upon which to seek the complaint, testified that, page 18, ?I had kept a surveillance on this man beginning the latter days of December. As I said before, he was in possession of information which corroborated my surveillance, and vice-versa, my surveillance corroborated my information that he was in Houston and planned to go to Chicago, Illinois to bring back a large supply of heroin. And he did leave. And he did return. And my surveillance did corroborate that information. In addition to that, I had received information from other law enforcement officers that he was in town with that large quantity of heroin. Now --
Charles E. Whittaker: I mean, why don't you go on, tell about the -- after he got back from the days (Inaudible) and another car got in behind him --
John L. Murphy: That's right.
Charles E. Whittaker: -- stopped at a private place. Where?
John L. Murphy: I was just about to do that, Mr. Justice Whittaker. After the warrant had been obtained, Agent Finley on the following day took up surveillance outside petitioner's home, and he observed him in company with a known police character, Officer Shelton, who accompanied the agent, testified to that. And they followed the two in separate cars, the petitioner in his Cadillac automobile and this police character in a Chevrolet to another part of Houston where they stopped and engaged in conversation on the street. And after they resumed their journey, this well-known police character turned North on Lathrop Street and the petitioner turned South. The police characters went -- went one block and stopped and remained in his car. The petitioner went one block -- I'm sorry, the character went North, the petitioner went one block South to the intersection of Brownsville and Lathrop where he entered a dwelling. The officers continued their surveillance and he -- the petitioner remained inside for about one-half hour. And then, he emerged from the house and entered the garage into the rear of the building. He remained inside the garage only a few seconds and came out of the sidedoor at which time he was carrying a paper bag in his hand. Now, the agents of course approached him as he approached the gateway to the yard. And at that point, they arrested him. We --
Charles E. Whittaker: What did they find in the paper bag?
John L. Murphy: The -- oh, well, they found the five ounces -- six ounces of heroin and 95 paper bindles, and a quantity of both heroin as well. These facts, we say, in their totality taken together with the information that Agent Finley had, and as I said, all of the information that he had is not contained in this record. But if I may allude for a moment to the record in Number 515, which is also before this Court, the Court may see that Agent Finley had much more. He, for instance knew that a seller who was employed by the petitioner had made a sale on that very morning and various things like that. So, there is much more that could have been brought out but as I say, the Government is compelled to rely upon a record made by the petitioner, for this reason, we think it should be held to his waiver.
Earl Warren: Mr. Walsh.
William F. Walsh: I have only six minutes but I would like to say that if you impose upon the petitioner the waiver which the Government asks you to do, you will be creating a new kind of waiver. You will be creating a waiver in the very inception of the criminal prosecution which -- from which relief can in no way ever be granted. In the Companion case, the Government has -- has confessed error in the case and has admitted that where a hearing on a motion to suppress is actually held that this constitutes relief from the waiver. And you'll find that in the Government's memorandum in the Indiviglio and Diaz case. Here, a hearing was held. The judge went ahead and ruled. He heard all the evidence, he went ahead and -- and ruled on the question. And I don't think it's fair and I don't think it's right to insist to the man on the very day after he's arrested be aware of all this legal -- his legal positions. If -- if he had demanded a preliminary hearing, you still wouldn't have any more of the records than you have right here because those preliminary hearings aren't reported. All you would have is a notation on the docket where it says "waived hearing" you'd have a notation saying ?hearing held. And the U.S. Commissioners, I point out in my brief, had no -- there was no relief that the U.S. Commissioner could give a petitioner that would be meaningful and -- and binding on anyone. If he let the petitioner go, the petitioner could still be rearrested. The Commissioner's decision is not res judicata, it doesn't bind anyone. And I -- I feel that a waiver should not be imposed upon a person until he is in a court or a place where he has to take action in order to get affirmative binding relief. In connection with the state practice, I -- I -- I feel that it is almost unfair to plunge the Court into the law of Texas because this can become even more complicated than I think the Solicitor General understands. We held, for instance, in Texas a statute Article 727 (a) of the Code of Criminal Procedure, that statute is not cited in the briefs by the way, which provides that any evidence obtained in violation of the laws or Constitution of the United States are not admissible in the state courts. And I think the provisions of the Texas Narcotic Act have to be considered in turn with the Criminal Procedure statute which adopts all of the federal rules. The Government said, and I think significantly, we rely upon Walker. The counsel said that twice. And I would like the Court to look at the Walker case in conjunction with all of the other cases which we have cited in our brief. The Walker case is a freak. The Walker case was a -- a collateral attack by way of coram nobis on a conviction. And the Court went on to hold originally that the man had no right to challenge the legality of his arrest in a collateral attack. Walker, where it says that this type of complaint is sufficient, relies solely on Rice versus Ames, the Supreme Court decision on the 180th U.S. Rice versus Ames is a foreign extradition case. And the Court explicitly held that it was departing from the rules that are normally applied in criminal cases because of the difficulties of bringing witnesses to this country from foreign lands to testify in connection with extradition proceedings. With the exception of those cases, all of the law is that this type of complaint is insufficient.
Felix Frankfurter: Mr. Walsh, you could shave down the authority of Walker still more. In the first place, Judge Swnn said this is a collateral attack and it was -- this wasn't the way to raise it, but raised it before, but then he said, "But, we'll go on." And he goes on and said the arrest wasn't illegal. But he goes on and said that it was if that's no good. Anyhow, the search was made of a person not the petitioner, so he has no complaints. I should think it's abolished, I think that authority that you can get from (Inaudible) judge.
William F. Walsh: Exactly, Your Honor. And you will find that all of the other authority is -- is our way. This is a historical thing. The Government says, Well, if essential facts means one thing in Rule 7, it must mean the same in Rule 3. That is not so. The constitutional affidavit required by the Fourth Amendment goes back to the -- the days of the Writs of Assistance in James Otis in 1761. There is plenty of reason for construing those things differently. They're intended to do different things. And they are historically foreign to each other. I would like to discuss briefly of Mr. Chief Justice Warren's question about what is the federal practice. I don't know what the federal practice is generally, but I do know that every Court with the exception of the Walker Court that has encountered this kind of case has reversed it. And I know further that the reason you don't have so many cases, I will -- I will assume that the Government is in practice violating the Constitution by filing insufficient warrants. But the reason you don't have a lot of cases based on that is that it only makes a difference if the man is caught for something. Otherwise, he might just as well -- he's got no purpose to challenge the arrest. What -- what difference does it make to him? He might just as well let the proceedings go on and be indicted and defend himself. He doesn't have to challenge the initial process which brought him to the bar of justice. And because of the fact that I'm -- I'm sure it's comparatively rare that the Government is successful as they were here in catching the man because that is a comparatively rare situation, you don't have many cases. But I don't think that that practice which I believe to be violative of the Constitution should be encouraged. My time is up. Thank you.
Earl Warren: You may finish --
Hugo L. Black: May I say your cases are collected in your brief.
William F. Walsh: Yes, Your Honor.
Hugo L. Black: Both contrary to the Walker case on the question of whether the complaint --
William F. Walsh: You will find it in Appendix A on --
Hugo L. Black: -- following the statutory language are sufficient?
William F. Walsh: You will find them in Appendix A. I cite six or seven cases which -- going to some reasoning on it and some of them deal with complaints that are exactly like this one. Furthermore, you will find more cases to this point on pages 14, 15, and 16 of the brief. I -- I particularly like Mr. Justice Bradley's memorandum In re Rule of Court where he was sitting as a Circuit Justice of Federal Case Number 12126 cited on page 15. You will see his reasoning -- he goes on at some length on why it is necessary to actually have a witness before the Commissioner and to give the Commissioner the facts or the magistrate. And of course, as I said earlier, the cases although that the -- that the affidavit must be self-sufficient that's the purpose of it. Now, it might be permissible to attach more affidavits to it but the point is that we are not expected to rely on oral communications between the officer and the magistrate.
Hugo L. Black: You -- your reputation in this case is that they require if followed, both statements of facts on which the probable cause is taken.
William F. Walsh: Yes, Your Honor, because the probable cause is the magistrate's decision, not the policemen's. And if you affirm this case and allow this kind of complaint to go through, you'll be delivering the unbridled authority to make arrest into the hands of the police because Mr. Finley made his own decision here, and he said so on the record. He said, "I have probable cause to believe this." Well, he's not the man that's supposed to have it. It is to make an arrest under federal warrant.
Felix Frankfurter: And it is customary and I think Mr. Murphy indicated, it is not customary to have stenographic units in the proceedings before the U.S.Commissioner.
William F. Walsh: That's correct, Your Honor.
Felix Frankfurter: Therefore -- therefore, it seems to me, though it's more important.
William F. Walsh: Your Honor, I mentioned that in my brief. The federal -- I mentioned that in our brief. Federal court reporters are not entitled -- are not required to attend preliminary hearings.
Felix Frankfurter: Therefore, all you have is what was forwarded before the Commissioner and not the supporting evidence.
William F. Walsh: That's right, Your Honor. Thank you.
Earl Warren: Mr. Walsh, on behalf of the Court, I would like to express our appreciation for you're having accepted appointment to represent this indigent defendant and for the diligence with which you have sustained that responsibility.
William F. Walsh: Well, I'd like to --
Earl Warren: It's always comforting by the fact that lawyers are willing to give their time or energy to a cause -- a public cause of that kind, so we appreciate it.
William F. Walsh: Well, your words are very generous compensation, Your Honor. Thank you.
Earl Warren: And, Mr. Murphy, we appreciate of course the diligence with you -- which you have represented the interests of our Government.
John L. Murphy: Thank you, Mr. Chief Justice.